Final order of the County Court of Kings county reversed, and new trial ordered in said court, costs to abide the event, on account of the error of the trial court in refusing to charge the jury, as requested, that the increase of the rent was presumably unjust and unreasonable,* and also on account of the court practically instructing the jury that they should take the figures of the landlord as to the net result of the rental received from the building. Blackmar, P. J., Putnam, Kelly, Jaycox and Manning, JJ., concur.

 See Laws of 1920, chap. 944, amdg. Laws of 1920, qhfp, 136.. Since, amd, by Daws of 1921, chap, 434— [Reí’,